Exhibit 10.62

 

RESTATED EMPLOYMENT AGREEMENT*

(as amended through March 9, 2005)

 

THIS AGREEMENT, dated as of [SEE ATTACHED SCHEDULE A], is by and between
SPHERION CORPORATION, a Delaware corporation (hereinafter referred to as the
“Company”), and [SEE ATTACHED SCHEDULE A] (hereinafter the “Executive”).

 

RECITALS

 

A.                                   The Executive currently serves as the
Company’s [SEE ATTACHED SCHEDULE A], and [her/his] services and knowledge are
valuable to the Company in connection with the management of its business.

 

B.                                     The Company and the Executive are parties
to that certain Employment Agreement dated [SEE ATTACHED SCHEDULE A] (the “Prior
Employment Agreement”).

 

C.                                     The Company and the Executive desire to
terminate the Prior Employment Agreement (and any predecessor employment
agreements) and to enter into this Agreement upon the terms and subject to the
conditions hereinafter set forth.

 

D.                                    The Company desires to continue to employ
the Executive and to enter into this new agreement embodying the terms of such
employment which supercedes the Prior Employment Agreement.

 

E.                                      The Executive desires to continue the
Executive’s employment and to enter into a new agreement embodying the terms of
such employment.

 

AGREEMENTS

 

NOW, THEREFORE, to induce the Executive to remain in the employ of the Company
and its subsidiaries, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Company and the Executive
agree as follows:

 

1.                                       Employment.

 

During the Term of Employment (as defined in Section 2 hereof), the Executive
shall serve as [SEE ATTACHED SCHEDULE A].  The Executive shall perform and
assume all duties and responsibilities customary to such position and shall
devote all of [her/his] business time and energies thereto.  In carrying out
such duties and responsibilities, the Executive shall report to, and be subject
to the direction of, the [SEE ATTACHED SCHEDULE A] and the Board of Directors of
the Company (the “Board”).

 

2.                                       Term.

 

The Term of Employment under this Agreement shall commence as of the date of
this Agreement and shall continue at the will of the Company and the Executive
(the “Term of

 

--------------------------------------------------------------------------------


 

Employment”).  Either party may terminate the Executive’s employment at any time
and for any reason.

 

3.                                       Base Salary.

 

The Company shall pay the Executive, in accordance with the Company’s regular
payroll practices applicable to salaried employees, an annualized base salary at
the rate in effect on the date of this Agreement, as the same may from time to
time be increased or decreased at the sole discretion of the Compensation
Committee of the Board (the “Compensation Committee”).

 

4.                                       Incentive Awards.

 

a)                                      The Executive shall participate in the
Company’s annual incentive plan for senior-level executives as in effect from
time to time, subject to the performance standards set by the Compensation
Committee.  Payment of any annual incentive award shall be made at the same time
that such awards are paid to other senior-level executives of the Company.  The
Executive’s annual incentive award target shall be set by the Compensation
Committee.

 

b)                                     The Executive shall be eligible to
receive grants under the Company’s long-term incentive plans as in effect from
time to time; provided, however, that the size, type and other terms and
conditions of any such grant to the Executive shall be determined by the
Compensation Committee.

 

5.                                       Benefits, Fringes and Perquisites.

 

The Executive shall be entitled to participate in all employee pension and
welfare benefit, fringe benefit and perquisite plans and programs made available
to the Company’s senior-level executives as in effect from time to time.

 

6.                                       Vacation.

 

The Executive shall be entitled to vacation in accordance with the Company’s
vacation policy applicable to its senior-level executives.  Vacations shall be
arranged in order that they not materially interfere with the normal functioning
of the Company’s business activities or the performance of the Executive’s
duties hereunder.

 

7.                                       Business Expenses.

 

The Company shall reimburse the Executive for any ordinary, necessary and
reasonable business expenses that the Executive incurs in connection with the
performance of [her/his] duties under this Agreement, in accordance with the
Company’s policy regarding the reimbursement of business expenses.

 

8.                                       Termination of Employment.

 

a)                                      Death or Disability.  The Executive’s
employment shall terminate upon the Executive’s Death, and Company may terminate
the Executive’s employment due to Disability

 

--------------------------------------------------------------------------------


 

(as defined herein).  If, during the Term of Employment, the Executive’s
employment is terminated due to Death or Disability, the Executive (or
Executive’s estate or legal representative, as the case may be) shall be
entitled to receive:

 

i)                                         Executive’s base salary through the
date of such termination of employment (the “Termination Date”) at the rate in
effect at the time thereof;

 

ii)                                      an amount, payable at the same time
that annual incentive awards for the year in which the Executive’s employment so
terminates are paid to senior-level executives of the Company, equal to the
product of the Executive’s annual incentive award target for such year and a
fraction, the numerator of which is the number of days in such year through the
date of such termination of employment, and the denominator of which is 365;
provided, however, that no such amount shall be paid to the Executive (or to
Executive’s estate or legal representative, as the case may be) if annual
incentive awards for such year are not paid to senior-level executives of the
Company generally;

 

iii)                                   reimbursement for expenses incurred by
the Executive in accordance with the Company’s policy but not reimbursed prior
to the date of such termination of employment;

 

iv)                                  any vested deferred base salary and vested
annual incentive awards (including, without limitation, interest or other
credits on such vested deferred amounts); and

 

v)                                     any other compensation or benefits that
may be owed or provided to the Executive in accordance with the terms and
conditions of any applicable plans and programs of the Company.

 

For purposes of this Agreement, “Disability” shall mean the Executive’s
inability, by reason of illness or other physical or mental disability, to
perform the principal duties required by the position held by the Executive at
the inception of such illness or disability, for any consecutive 180-day
period.  A determination of Disability shall be subject to the certification of
a qualified medical doctor agreed to by the Company and the Executive or, in the
Executive’s incapacity to designate a doctor, the Executive’s legal
representative.  If the Company and the Executive cannot agree on the
designation of a doctor, then each party shall nominate a qualified medical
doctor and the two doctors shall select a third doctor, and the third doctor
shall make the determination as to Disability.

 

b)                                     For Cause.  The Company may terminate the
Executive’s employment for Cause (as defined herein) if the Board determines
that Cause exists and serves written notice of such termination to the
Executive.  If, during the Term of Employment, the Company terminates the
Executive’s employment for Cause, all of the Executive’s annual incentive
awards, long-term incentive awards, stock options and other stock or long-term
incentive grants which are not then vested or not then exercisable shall be
canceled as of the date of the Board’s written notice of termination, and the
Executive shall be entitled to receive:

 

--------------------------------------------------------------------------------


 

i)                                         Executive’s base salary through the
date of such termination of employment at the rate in effect at the time
thereof;

 

ii)                                      reimbursement for expenses incurred by
the Executive in accordance with the Company’s policy but not reimbursed prior
to the date of such termination of employment;

 

iii)                                   any vested deferred base salary and
vested deferred annual incentive awards (including, without limitation, interest
or other credits on such vested deferred amounts but not including unvested
annual incentive awards or amounts payable for the year in which the Board’s
written notice of termination for Cause is made, or unvested annual incentive
awards or amounts payable after the Board’s written notice of termination for
Cause is made); and

 

iv)                                  any other compensation or benefits that may
be owed or provided to the Executive in accordance with the terms and conditions
of any applicable plans and programs of the Company.

 

The Executive shall be entitled to receive no other compensation or benefits,
whether pursuant to this Agreement or otherwise, except as and to the extent
required by law.

 

For purposes of this Agreement, “Cause” shall mean one or more of the following:

 

(I)                                    the material violation of any of the
terms and conditions of this Agreement or any written agreements the Executive
may from time to time have with the Company (after 30 days following written
notice from the Board specifying such material violation and Executive’s failure
to cure or remedy such material violation within such 30-day period);

 

(II)                                inattention to or failure to perform
Executive’s assigned duties and responsibilities competently for any reason
other than due to Disability (after 30 days following written notice from the
Board specifying such inattention or failure, and Executive’s failure to cure or
remedy such inattention or failure within such 30-day period);

 

(III)                            engaging in activities or conduct injurious to
the reputation of the Company or its affiliates including, without limitation,
engaging in immoral acts which become public information or repeatedly conveying
to one person, or conveying to an assembled public group, negative information
concerning the Company or its affiliates;

 

(IV)                            commission of an act of dishonesty, including,
but not limited to, misappropriation of funds or any property of the Company;

 

(V)                                commission by the Executive of an act which
constitutes a misdemeanor (involving an act of moral turpitude) or a felony;

 

--------------------------------------------------------------------------------


 

(VI)                            the material violation of any of the Policies
referred to in Section 9 hereof (after 30 days following written notice from the
Board specifying such failure, and the Executive’s failure to cure or remedy
such inattention or failure within such 30-day period);

 

(VII)                        refusal to perform the Executive’s assigned duties
and responsibilities or other insubordination (after 30 days following written
notice from the Board specifying such refusal or insubordination, and the
Executive’s failure to cure or remedy such refusal or insubordination within
such 30-day period); or

 

(VIII)                    unsatisfactory performance of duties by the Executive
as a result of alcohol or drug use by the Executive.

 

c)                                      Without Cause.  The Company may
terminate the Executive’s employment without Cause. If, during the Term of
Employment, the Company terminates the Executive’s employment without Cause,
other than due to Death or Disability, then in lieu of any amount otherwise
payable under this Agreement, or as damages for termination of Executive’s
employment without Cause, the Executive shall be entitled to receive:

 

i)                                         (Amended March 9, 2005) A cash
severance payment (reduced by any applicable payroll or other taxes required to
be withheld) equal to the sum of the Executive’s annual salary for the current
year plus the Prorated Bonus Payment (as defined hereafter).  The Prorated Bonus
Payment shall equal the product of (x) the Executive’s annual incentive award
target for the current year and (y) a fraction, the numerator of which is the
number of days in such year through the date of such termination of employment,
and the denominator of which is 365.  The severance payment shall be payable in
a lump sum amount beginning within thirty (30) days of the date of the Board’s
written notice of termination without Cause.  If the notice of termination is
given prior to the determination of the Executive’s salary or annual incentive
award target for the year in which the notice of termination is given, then the
amounts shall be based on the annual salary for the prior year and the greater
of the annual incentive award target for the prior year or the actual annual
incentive award earned by the Executive for the prior year.  The current year
shall be (A) for purposes of determining the Executive’s annual salary, the year
then generally used by the Company for setting salaries for senior-level
executives (currently April 1 through the following March 31), and (B) for
purposes of determining annual incentive award targets , the fiscal year then
generally used by the Company for setting annual incentive award targets for
senior-level executives, in which the Board gives the Executive written notice
of termination, and the prior year shall be the twelve-month period immediately
preceding the current year;

 

ii)                                      Reimbursement for expenses incurred by
the Executive in accordance with the Company’s policy but not reimbursed prior
to the date of such termination of employment;

 

--------------------------------------------------------------------------------


 

iii)                                   Any vested deferred base salary and
vested deferred annual incentive awards (including, without limitation, interest
or other credits on such vested deferred amounts); and

 

iv)                                  Any other compensation or benefits that may
be owed or provided to the Executive in accordance with the terms and conditions
of any applicable plans and programs of the Company.

 

(Amended March 9, 2005) Employee stock options, restricted stock and deferred
stock units (and other stock awards) are governed by the terms of the grant
documents and will terminate in accordance therewith and are only exercisable to
the extent provided therein.  The payment of the severance payment (calculated
in Section 8.c.i.) as well as all other payments and benefits provided by the
Company to the Executive under this Agreement shall be conditioned on the
following: (i) Executive’s continued compliance with the non-competition and
confidentiality provisions provided herein; (ii) the Executive’s execution of a
full release and settlement of any and all claims against the Company; and
(iii) the Executive’s execution of a non-disparagement agreement and continued
compliance therewith.

 

d)                                     Voluntary Termination.  If, during the
Term of Employment, the Executive terminates [her/his] employment other than due
to Retirement, the Executive shall be entitled to receive:

 

i)                                         Executive’s base salary through the
date of such termination of employment at the rate in effect at the time
thereof;

 

ii)                                      reimbursement for expenses incurred by
the Executive in accordance with the Company’s policy but not reimbursed prior
to the date of such termination of employment;

 

iii)                                   any vested deferred base salary and
vested deferred annual incentive awards (including, without limitation, interest
or other credits on such vested deferred amounts); and

 

iv)                                  no other compensation or benefits except as
and to the extent required by law.

 

e)                                      Ineligibility for Severance Plan
Payments.  Anything in this Agreement to the contrary notwithstanding, Executive
shall not be entitled to any payment under any of the Company’s severance plans,
programs or arrangements.

 

f)                                      (Added March 9, 2005) Payment of
Deferred Compensation.  Notwithstanding anything contained herein to the
contrary, to the extent the Executive is deemed a “key employee” for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended, and
notwithstanding any contrary provision which exists in any of the Company’s
deferred compensation plans, any distribution of deferred compensation to the

 

--------------------------------------------------------------------------------


 

Executive will be delayed for a period of 6 months after the Termination Date as
required by Section 409A of the Internal Revenue Code of 1986, as amended.

 

9.                                       Company Policies.

 

The Executive shall strictly follow and adhere to all written policies of the
Company which are not inconsistent with this Agreement or applicable law
including, without limitation, securities laws compliance (including, without
limitation, use or disclosure of material nonpublic information, restrictions on
purchases and sales of Company stock, and reporting requirements), conflicts of
interest (including, without limitation, doing business with the Company or its
affiliates without the prior approval of the Board), and employee harassment.

 

10.                                 Confidentiality.

 

The Executive will not at any time (whether during or after Executive’s
employment with the Company) disclose or use for Executive’s own benefit or
purposes, or for the benefit or purpose of any other person, firm, partnership,
joint venture, association, corporation or other business organization, entity
or enterprise, any trade secrets, information, data, or other confidential
information relating to customers, employees, job applicants, services,
development programs, prices, costs, marketing, trading, investment, sales
activities, promotion, processes, systems, credit and financial data, financing
methods, plans, proprietary computer software, request for proposal documents,
or the business and affairs of the Company generally, or of any affiliate of the
Company; provided, however, that the foregoing shall not apply to information
which is generally known to the industry or the public other than as a result of
the Executive’s breach of this covenant.  The Executive agrees that upon
termination of [her/his] employment with the Company for any reason, [she/he]
will return to the Company immediately all memoranda, books, papers, plans,
information, letters and other data, and all copies thereof or therefrom
(whether in written, printed or electronic form), in any way relating to the
business of the Company and its affiliates.

 

The Executive acknowledges and agrees that the Company’s remedies at law for a
breach or threatened breach of any of the provisions of this Section would be
inadequate and, in recognition of this fact, the Executive agrees that, in the
event of such a breach or threatened breach, in addition to any remedies at law,
the Company, without posting any bond, shall be entitled to obtain equitable
relief in the form of specific performance, a temporary restraining order, a
temporary or permanent injunction or any other equitable remedy which may then
be available.

 

11.                                 Covenant Not to Compete.

 

a)                                      In General.  The Executive agrees that
during Executive’s employment with the Company and for a period of one (1) year
after the termination of such employment for whatever reason (the “Non-Compete
Period”), [she/he] shall not, anywhere in the United States:

 

i)                                         act as an employee, director,
consultant, partner, principal, agent, representative, owner or stockholder
(other than as a stockholder of less than a one

 

--------------------------------------------------------------------------------


 

percent (1%) equity interest) for (1) any public company that derives any
revenue from any business line in which the Company derives $25 million or more
in annualized revenues as of the Termination Date or from the principal business
line in which the Executive was directly involved immediately prior to the
Termination Date (collectively, the “Business Lines”) or (2) any private company
that derives $25 million or more in annualized revenues from any combination of
one or more of the Business Lines;

 

ii)                                      solicit business from, or perform
services for, or induce others to perform services for, any company or other
business entity which at any time during the one (1) year period immediately
preceding the Termination Date was a client of the Company or its affiliates; or

 

iii)                                   offer, or cause to be offered, employment
with any business, whether in corporate, proprietorship, or partnership form or
otherwise, either on a full-time, part-time or consulting basis, to any person
who was employed by the Company or its affiliates or for whom the Company or its
affiliates performed outplacement services, in either case at any time during
the one (1) year period immediately preceding the Termination Date.

 

iv)                                  For purposes of this Agreement, affiliates
of the Company include subsidiaries 50% or more owned by the Company and the
Company’s franchisees and licensees.

 

b)                                     Consideration.  The consideration for the
foregoing covenant not to compete, the sufficiency of which is hereby
acknowledged, is the Company’s agreement to employ the Executive and provide
compensation and benefits pursuant to this Agreement.

 

c)                                      Equitable Relief and Other Remedies. 
The Executive acknowledges and agrees that the Company’s remedies at law for a
breach or threatened breach of any of the provisions of this Section would be
inadequate and, in recognition of this fact, the Executive agrees that, in the
event of such a breach or threatened breach, in addition to any remedies at law,
the Company, without posting any bond, shall be entitled to obtain equitable
relief in the form of specific performance, temporary restraining order, a
temporary or permanent injunction or any other equitable remedy which may then
be available.

 

d)                                     Reformation.  If the foregoing covenant
not to compete would otherwise be determined invalid or unenforceable by a court
of competent jurisdiction, such court shall exercise its discretion in reforming
the provisions of this Section to the end that the Executive be subject to a
covenant not to compete, reasonable under the circumstances, enforceable by the
Company.

 

12.                                 Company Policies, Plans and Programs.

 

Whenever any rights under this Agreement depend on the terms of a policy, plan
or program established or maintained by the Company, any determination of these
rights shall be made on the basis of the policy, plan or program in effect at
the time as of which the determination is made.  No reference in this Agreement
to any policy, plan or program

 

--------------------------------------------------------------------------------


 

established or maintained by the Company shall preclude the Company from
prospectively or retroactively changing or amending or terminating that policy,
plan or program or adopting a new policy, plan or program in lieu of the
then-existing policy, plan or program.

 

13.                                 Binding Agreement; Successors.

 

a)                                      This Agreement shall be binding upon and
shall inure to the benefit of the Company and its successors and assigns.  The
Company shall require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company, by agreement to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place. 
For purposes of this Agreement, “Company” shall mean the Company as hereinbefore
defined and any successor to its business and/or assets as aforesaid.

 

b)                                     This Agreement shall be binding up and
shall inure to the benefit of the Executive and the Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, beneficiaries, devises and legatees.  If the Executive should die
while any amounts are payable to [him/her] hereunder, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to the Executive’s devisee, legatee, beneficiary or other designee or,
if there be no such designee, to the Executive’s estate.

 

14.                                 Change In Control Agreements.

 

Simultaneously with the execution and delivery of this Agreement, the Company
and the Executive have executed and delivered a Change In Control Agreement
(“C-I-C Agreement”), which applies under the circumstances and during the period
described therein.  If circumstances arise which cause both the C-I-C Agreement
and this Agreement to apply to the Company and the Executive, then, to the
extent of any inconsistency between the provisions of this Agreement and the
C-I-C Agreement, the terms of the C-I-C Agreement alone shall apply.  However,
if the C-I-C Agreement does not apply (as, for example, if there is no Change in
Control as described therein, or the C-I-C Agreement has expired, or the C-I-C
Agreement simply does not apply), then the provisions of this Agreement shall
control and be unaffected by the C-I-C Agreement.

 

15.                                 Notices.

 

For the purposes of this Agreement, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given (i) on the date of delivery if delivered by hand, (ii) on the date of
transmission, if delivered by confirmed facsimile, (iii) on the first business
day following the date of deposit if delivered by guaranteed overnight delivery
service, or (iv) on the third business day following the date delivered or
mailed by United States registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

 

--------------------------------------------------------------------------------


 

If to the Executive:

 

 

 

 

If to the Company:

 

Spherion Corporation

2050 Spectrum Boulevard

Fort Lauderdale, Florida 33309

Attention:  General Counsel

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

16.                                 Governing Law.

 

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Florida, without regard to
principles of conflicts of laws.

 

17.                                 Entire Agreement; Amendment.

 

This Agreement and the C-I-C Agreement contain the entire agreement between the
parties concerning the subject matter hereof and supersede all prior agreements,
understandings, discussions, negotiations and undertakings, whether written or
oral, between the parties with respect to the subject matter hereof.  No
provisions of this Agreement may be amended, modified, waived or discharged
unless such amendment, waiver, modification or discharge is agreed to in writing
signed by the Executive and the Company.  No agreements or representations, oral
or otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not set forth expressly in this Agreement.

 

18.                                 Counterparts.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which will constitute one and the same
instrument.

 

19.                                 Non-Assignability.

 

This Agreement is personal in nature and neither of the parties hereto shall,
without the consent of the other, assign, or transfer this Agreement or any
rights or obligations hereunder, except as provided in Section 13.  Without
limiting the foregoing, the Executive’s right to receive payments hereunder
shall not be assignable or transferable, whether by pledge, creation of a
security interest or otherwise, other than a transfer by [her/his] will or trust
or by the laws of descent or distribution, and in the event of any attempted
assignment or transfer contrary to this paragraph the Company shall have no
liability to pay any amount so attempted to be assigned or transferred.

 

--------------------------------------------------------------------------------


 

20.                                 Resolution of Disputes.

 

a)                                      The parties shall submit any claim,
demand, dispute, charge or cause of action (in any such case, a “Claim”) arising
out of, in connection with, or relating to this Agreement to binding arbitration
in conformance with the J*A*M*S/ENDISPUTE Streamlined Arbitration Rules and
Procedures or the J*A*M*S/ENDISPUTE Comprehensive Arbitration Rules and
Procedures, as applicable, but expressly excluding Rule 28 of the J*A*M*S/
ENDISPUTE Streamlined Rules and Rule 33 of the J*A*M*S/ENDISPUTE Comprehensive
Rules, as the case may be.  All arbitration procedures shall be held in Fort
Lauderdale, Florida and shall be subject to the choice of law provisions set
forth in Section 16 of this Agreement.

 

b)                                     In the event of any dispute arising out
of or relating to this Agreement for which any party is seeking injunctive
relief, specific performance or other equitable relief, such matter may be
resolved by litigation.  Accordingly, the parties shall submit such matter to
the exclusive jurisdiction of the United States District Court for the Southern
District of Florida or, if jurisdiction is not available therein, any other
court located in Broward County, Florida, and hereby waive any and all
objections to such jurisdiction or venue that they may have.  Each party agrees
that process may be served upon such party in any manner authorized under the
laws of the United States or Florida, and waives any objections that such party
may otherwise have to such process.

 

21.                                 No Setoff.

 

The Company shall have no right of setoff or counterclaim in respect of any
claim, debt or obligation against any payment provided for in this Agreement.

 

22.                                 Non-Exclusivity of Rights.

 

Nothing in this Agreement shall prevent or limit the Executive’s continuing or
future participation in any benefit, bonus, incentive or other plan or program
provided by the Company or any of its subsidiaries or successors and for which
the Executive may qualify, nor shall anything herein limit or reduce such rights
as the Executive may have under any other agreements with the Company or any of
its subsidiaries or successors.  Amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any plan or program of the
Company or any of its subsidiaries shall be payable in accordance with such plan
or program, except as explicitly modified by this Agreement.

 

23.                                 Withholding.

 

The Company may withhold from any amounts payable under this Agreement such
federal, state and local taxes as are required to be withheld (with respect to
amounts payable hereunder or under any benefit plan or arrangement maintained by
the Company) pursuant to any applicable law or regulation.

 

--------------------------------------------------------------------------------


 

24.                                 Invalidity of Provisions.

 

In the event that any provision of this Agreement is adjudicated to be invalid
or unenforceable under applicable law in any jurisdiction, the validity or
enforceability of the remaining provisions thereof shall be unaffected as to
such jurisdiction and such adjudication shall not affect the validity or
enforceability of such provision in any other jurisdiction.  To the extent that
any provision of this Agreement is adjudicated to be invalid or unenforceable
because it is overbroad, that provision shall not be void but rather shall be
limited to the extent required by applicable law and enforced as so limited. 
The parties expressly acknowledge and agree that Sections 11 and 24 are
reasonable in view of the parties’ respective interests.

 

25.                                 Non-Waiver of Rights.

 

The failure by the Company or the Executive to enforce at any time any of the
provisions of this Agreement or to require at any time performance by the other
party of any of the provisions hereof shall in no way be construed to be a
waiver of such provisions or to affect either the validity of this Agreement, or
any part hereof, or the right of the Company or the Executive thereafter to
enforce each and every provision in accordance with the terms of this Agreement.

 

PLEASE NOTE:  BY SIGNING THIS AGREEMENT, THE EXECUTIVE IS HEREBY CERTIFYING THAT
THE EXECUTIVE (A) HAS RECEIVED A COPY OF THIS AGREEMENT FOR REVIEW AND STUDY
BEFORE EXECUTING IT; (B) HAS READ THIS AGREEMENT CAREFULLY BEFORE SIGNING IT;
(C) HAS HAD SUFFICIENT OPPORTUNITY BEFORE SIGNING THE AGREEMENT TO ASK ANY
QUESTIONS THE EXECUTIVE HAS ABOUT THE AGREEMENT AND HAS RECEIVED SATISFACTORY
ANSWERS TO ALL SUCH QUESTIONS; AND (D) UNDERSTANDS THE EXECUTIVE’S RIGHTS AND
OBLIGATIONS UNDER THE AGREEMENT.

 

THIS AGREEMENT IN SECTION 20 CONTAINS A BINDING ARBITRATION PROVISION WHICH
MAY BE ENFORCED BY THE PARTIES.

 

[signatures appear on the following page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the day and year first above set forth.

 

 

 

SPHERION CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

--------------------------------------------------------------------------------

*This document is a compilation of the original employment agreement as well as
several amendments thereto.  It is being presented in this format in order to
assist the reader.

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Executive’s Name

 

Date of
Executive’s
Employment
Agreement

 

Executive’s
Position

 

Executive
Reports to:

 

Date of
Executive’s
Prior
Employment
Agreement

 

William J. Grubbs

 

February 21, 2006

 

Chief Marketing and Corporate Development Officer

 

President and Chief Executive Officer

 

Not applicable

 

William G. Halnon

 

February 21, 2006

 

Senior Vice President and Chief Information Officer

 

President and Chief Executive Officer

 

Not applicable

 

Richard A. Lamond

 

November 30, 2003, as amended through March 9, 2005

 

Senior Vice President and Chief Human Resources Officer

 

President and Chief Executive Officer

 

Not applicable

 

Byrne K. Mulrooney

 

November 30, 2003, as amended through March 9, 2005

 

President, Staffing Services

 

President and Chief Executive Officer

 

Not applicable

 

 

--------------------------------------------------------------------------------